THOMAS A. CLARK, Circuit Judge,
specially concurring:
Interpretation of the Statute is difficult as pointed out in the majority opinion. Congress intended to make unlawful the invasion of telephone conversations by wire tapping. While considering the legislation, it was pointed out that such an invasion could be accomplished by listening-in on an extension telephone. A telephone is an “electronic, mechanical, or other device” that can be used to intercept a wire communication, except when the use of the telephone is “by the subscriber or user in the ordinary course of its business”.1 Such use then becomes lawful. Any other use of the telephone [except by a communications common carrier or law enforcement officer as described in the Act] is illegal when used to intercept a wire communication.
Here the plaintiffs themselves said the telephone conversation was a “business” one, thus making it a telephone used in the ordinary course of business, and thus authorizing a co-employee to listen-in without breaking the law. That ends their case and our inquiry of their case.
Where I differ from the majority is in not making the suggestion in Footnote 8 a part of our holding. In the footnote it is suggested that the interception of a non-business call' is probably not “in the ordinary cause of business”. I would make that a positive, affirmative statement because I think the distinction is reasonably clear as to what can and cannot be intercepted: a business call can be, a private call cannot be. Harpel2 held that a private call could not be intercepted and I agree with that holding.

. 18 U.S.C. § 2510(5)(o).


. U. S. v. Harpel, 493 F.2d 346 (10th Cir. 1974).